January 10, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                       RAPID SETTLEMENTS, LTD., Appellant

NO. 14-10-00630-CV                         V.

  SETTLEMENT FUNDING LLC D/B/A PEACHTREE SETTLEMENT FUNDING,
                                    Appellee
                             ____________________
     This cause, an appeal from the judgment in favor of appellee, SETTLEMENT
FUNDING LLC D/B/A PEACHTREE SETTLEMENT FUNDING, signed October 5,
2010, was heard on the transcript of the record. We have inspected the record and find
error in the judgment. We therefore order the judgment of the court below REVERSED
and REMAND the cause for proceedings in accordance with the court’s opinion.

      We order appellee, SETTLEMENT FUNDING LLC D/B/A PEACHTREE
SETTLEMENT FUNDING, to pay all costs incurred in this appeal. We further order this
decision certified below for observance.